DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 8, 16, 17, 20, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of DiGiacomo (US 6,196,443 B1), Milewski et al. (US 6,330,967 B1), Peloschek (WO 94/18698 A1), and Wang et al. (US 8,240,545 B1).
Regarding claim 1, AAPA teaches:
A method of joining a first element with a second element to make a microelectronic assembly, the method including: 
aligning a first bond component with a second bond component [0002],
[0002 and figures 1A,B];, 
the second bond component being included in the second element including a second substrate defining a second surface and a second conductive element exposed at the second surface [0002 and figures 1A,B];
stacking the first bond component and the second bond component together [0002 and figure 3]; and then 
heating the first and second bond components to a first predetermined temperature to form a first mass by [0002].
Note that AAPA is simply used to teach what is well-known in the art, that electronic components are soldered together via solder bumps on pads.  
AAPA does not teach:
wherein the first bond component includes a first material layer overlying the first conductive element and a first protective layer overlying the first material layer, wherein the first material layer consists of a first low melting point ("LMP") material and the first protective layer includes copper, the first material layer having a thickness greater than or equal to a thickness of the first protective layer, and wherein the first LMP material consists of gallium,
wherein the second bond component includes a second material layer overlying the second conductive via and a second protective layer overlying the second material layer, wherein the second material layer consists a second LMP material and the second protective layer includes copper, the second material layer having a thickness greater than or equal to a 
placing the first and second protective layers in contact with one another;
causing the first LMP material of the first material layer to consume all of the copper of the first protective layer at the first predetermined temperature and to cause the second LMP material in the second material layer to consume all of the copper of the second protective layer at the first predetermined temperature, 
such that during the heating, the first mass is formed as all of the copper of the first and second protective layers becomes solid particles suspended in a liquid phase of the first and second LMP materials, and
such that during the heating, at least portions of the first and second material layers diffuse together to form an alloy mass joining the first and second elements with one another, and such that the alloy mass has a concentration of the LMP material from the first material layer that varies from a relatively higher amount at a location disposed toward the first element to a relatively lower amount toward the second element and a concentration of the LMP material from the second material layer that varies in concentration from a relatively higher amount at a location disposed toward the second element to a relatively lower amount toward the first element, and 
wherein the alloy mass has a highest concentration of the copper from the respective first and second protective layers at a location between a first highest concentration of the first LMP material in the first material layer and a second highest concentration of the second LMP material from the second material layer, 

wherein the alloy mass has a melting point at a second temperature greater than the first predetermined temperature, and 
wherein the melting point of the alloy mass is greater than melting points of the first or second materials prior to the heating.
Concerning generic LMP materials and melting points:
DiGiacomo teaches using solder (22) and In layer (18) to join substrates (10, 20) by heating to a joining temperature above the melting point of the In layer to form a molten layer and holding at that temp until the molten layer solidifies.  The joint may be re-melted by heating to a temperature just above the joining temperature.  This joining temperature may also be lowered or raised in order to adjust the re-melt temperature respectively; 4:48-67, 20-35, and figures 1D-E.     
This process is well-known in the art as diffusion soldering/TLP bonding and is exactly what the applicant is performing.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of DiGiacomo into the prior art in order to form a joint that requires a higher melting point than that that formed it.
Concerning the Ga and In:
DiGiacomo teaches diffusion soldering can use any known solder for solder (22), the first LMP material, and In is used for layer (18), the second LMP; 4:13-14.

Peloschek teaches In-Ga solders are known low melting point solders and that In-Ga solder can be also alloyed with Cu; 2:18-33, 3:4-5, 3:26-33.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the DiGiacomo solder (22) with any eutectic system as suggested by Milewski in order to avoid the use of Pb or to use a lower melting point eutectic system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the In-Ga system since it is a well-known eutectic system with readily available phase diagrams, is Pb free, has a low melting point, and is a known solder alloy system, minus any unexpected results.    
Concerning the first and second bond component:
Milewski teaches that diffusion soldering layers can be placed on one substrate or on both; see figures 4 and 6 and paragraph spanning columns 5 and 6.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to place solder (22) and indium layer (18) onto separate components/pads as taught by Milewski because this is a known option, minus any unexpected results.  
Concerning the non-LMP layers:
Wang teaches using copper accelerant (206) placed on Sn solder (208) in order to increase the solidification rate of the solder by raising its melting point; 3:8-12, 3:65-67, 4:1-3, 5:1-22, and figure 2.  

Concerning any claimed results:
Since the prior art process, i.e. the process based on the combined prior art references above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result.  This reasoning applies to any claim below where a result is claimed.   
Regarding claim 3, 5, and 24, these claims are drawn to results and thus addressed above in the rejection of claim 1. 
Regarding claim 4, the incorporation of the DiGiacomo In layer and Peloschek In-Ga solder in claim 1 meet the following:
wherein the first material layer includes at least one material component not present in the second material layer before heating.
Regarding claim 7, the incorporation of the Wang Cu accelerant meets the following:

Regarding claim 8, AAPA teaches:
wherein the first conductive element includes a bulk conductor layer [unlabeled via; figures 1A,B].
AAPA does not teach: 
a seed layer that overlies the bulk conductor layer, the first bond component being joined to the seed layer.   
However, Milewski does teach forming Cr, Cu, and Au layers (15, 16) on contact (12) of chip 10; 2:55-68.  The examiner notes that Cu and Au are seed layers.  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to place these layers onto the prior art via in order to prevent diffusion of the solder into the via or promote adhesion of the solder.   
Regarding claims 16, 17, and 20, note that all of the limitations of claims 16, 17, and 20 are addressed in the rejection of claims 1 and 3.
Regarding claim 24, the incorporation of DiGiacomo meets the following:
where the melting point of the alloy mass is greater than the melting points of either of the first or second materials by at least 30 degrees Celsius. 
Note that DiGiacomo heats to 45-95 degrees higher than that of In and the molten material solidifies there; 4:50-67.  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of DiGiacomo (US 6,196,443 B1), Milewski et al. (US 6,330,967 B1), Peloschek (WO 94/18698 A1), and Wang et al. (US 8,240,545 B1) as applied to claim 8 above, and further in view of Savastlouk et al. (US 2005/0133930 A1).
Regarding claim 10, AAPA does not teach:
further comprising providing a barrier layer between the bulk conductor layer and the seed layer, the barrier layer preventing the first LMP material from diffusing into the bulk conductor layer during the heating step.
Savastlouk teaches using TiW barrier layer (420) with Cu seed layer (430); 0030.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the Savastlouk barrier into the prior art process to prevent the diffusion of solder.  
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of DiGiacomo (US 6,196,443 B1), Milewski et al. (US 6,330,967) B1, Peloschek (WO 94/18698 A1), and Wang et al. (US 8,240,545 B1) as applied to claim 1 above, and further in view of Fujinaga et al. (US 7,452,798 B2).
Regarding claim 11, AAPA teaches:
  wherein the first substrate is a first support material layer defining the surface of the first element, and wherein the first conductive element is a metalized via extending through a portion of the first support material layer [see figures 1A, B].
AAPA does not teach:

Fujinaga does teach forming multi-layer solder layer (31) over a metalized surface wherein a photo resist (9) is used to only expose a desired area in the metalized layer for further processing; figures 3A-3F.  The examiner also notes the use of a photo resist to layer a substrate is well-known in the art due to the fact that is routinely used.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Fujinaga into the prior art method in order to create the desired soldering component.   
Regarding claim 12, AAPA does not teach:
wherein the step of forming the first bond component further includes depositing the first protective layer within the resist layer opening.
As noted above Fujinaga teaches multiple layers can be deposited using the photo resist layer.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention that the photo resist would allow one to deposit as many layer as desired and to also deposit the protective layer in this manner to save time. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of DiGiacomo (US 6,196,443 B1), Milewski et al. (US 6,330,967) B1, Peloschek (WO 94/18698 A1), Wang et al. (US 8,240,545 B1) and Fujinaga et al. (US 7,452,798 B2) as applied to claim 11 above, and further in view of Savastlouk et al. (US 2005/0133930 A1).
Regarding claim 13, AAPA does not teach:
positioning a seed layer between the surface of the first element and the resist layer prior to depositing the first material layer within the opening and further overlies the end surface of the metalized via, depositing the first material layer over the seed layer within the opening, and
removing the resist layer and portions of the seed layer that are uncovered by the first material layer.
Concerning the positioning and depositing:
Fujinaga teaches seed layer (3) is positioned between the surface of substrate (20) and photo resist (9), solder (31) is deposited over the seed layer in an opening in the photo resist and removing the photo resist; see figures 3C-E.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Fujinaga into the prior art method in order to create the desired soldering component.   
 Concerning the removing of the seed layer:
 Savastlouk teaches making a via wherein seed layer (430.1) is placed under photo resist (440) during the manufacturing process and later both are removed; 0030-0036 and figures 4-7.
.   

Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any of the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735